Citation Nr: 1515823	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for lung nodules to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for liver cysts to include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for prostate gland nodules to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for thyroid nodules to include as a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with a "radiogenic disease" as defined under 38 C.F.R. § 3.11.  

2.  Lung nodules were not manifest in service, nor were lung nodules shown within one year after discharge, and lung nodules are unrelated to service, to include exposure to ionizing radiation.

3.  Liver cysts were not manifest in service, nor were liver cysts shown within one year after discharge, and liver cysts are unrelated to service, to include exposure to ionizing radiation.

4.  Prostate gland nodules were not manifest in service, nor were prostate gland nodules shown within one year after discharge, and prostate gland nodules are unrelated to service, to include exposure to ionizing radiation.

5.  Thyroid nodules were not manifest in service, nor were thyroid nodules shown within one year after discharge, and thyroid nodules are unrelated to service, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Lung nodules were not incurred in or aggravated by active military service, to include exposure to radiation therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311, 4.3 (2014).

2.  Liver cysts were not incurred in or aggravated by active military service, to include exposure to radiation therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107, 7104; 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311, 4.3.

3.  Prostate gland nodules were not incurred in or aggravated by active military service, to include exposure to radiation therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107, 7104; 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311, 4.3.

4.  Thyroid nodules were not incurred in or aggravated by active military service, to include exposure to radiation therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107, 7104; 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311, 4.3.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2010, prior to the initial unfavorable adjudication in January 2011.  The letter informed the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA medical records and private medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but "(A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability."  38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) does not conflict with 38 C.F.R. § 5103A(d) and evidence of record "establishing that the Veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a Veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").

For VA's duty to provide a medical examination to arise, all three elements above must be satisfied.  The first element only requires consideration of whether there is evidence of a current disability, or persistent or recurrent symptoms thereof, and an assessment that the evidence is competent.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  To satisfy the second element, evidence of an event, injury, or disease in service, or manifestation within a presumptive period, "the evidence must establish that there was a disease, injury, or event in service."  Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010).  This element is a "classic factual assessment, involving the weighing of facts."  McLendon, 20 Vet. App. at 82; Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (noting that a medical examination could not aid in substantiating a claim where the record does not already contain evidence of an in-service event, injury, or disease).  Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  Bardwell, 24 Vet. App. at 39.  The third element, nexus, is a "low threshold" requiring only that a current disability "may be associated" with service.  McLendon, 20 Vet. App. at 83.  Competent evidence is required to establish a disability or symptoms of a disability, but not required to establish nexus, which only requires evidence that indicates an association between the disability and service or another service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

In this case, examinations have not been provided with respect to any of the claimed disabilities because, as will be explained in greater detail below, there is no evidence of an event, injury, or disease in service, or manifestation within a presumptive period, such that an examination is warranted.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

In his claim, the Veteran stated he was submitting a claim for "ionizing radiation" and identified some diagnoses he believes are associated with the ionizing radiation, that is, lung nodules, liver cysts, prostate gland nodules, and thyroid nodules.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

With Combee in mind, the Board will first consider the Veteran's claim under a theory of direct causation.  

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

The second Shedden element requires an in-service incurrence or aggravation of a disease or injury.  Beyond ionizing radiation, which will be discussed below, the Veteran has made no allegations or lay statements of an in-service incurrence or aggravation related to the four claimed disabilities.  The Board has reviewed the Veteran's claims file, to include service treatment records, for anything related to the Veteran's claimed disabilities occurring in service and found nothing significant.  On the Veteran's separation report of medical history he reported being a sleepwalker, eye trouble, skin diseases, frequent trouble sleeping, and hospitalization.  The hospitalization reported was related to the Veteran's eyes, and was from childhood.  The Veteran did not report anything else significant.  On the Veteran's separation report of medical examination the Veteran reported an abnormal mouth and throat due to tonsil removal, and noted sleepwalking from childhood, eye trouble from childhood, tenia versicolor, and trouble sleeping.  The Veteran denied all other significant medical and surgical history, to include drug use.  Nothing was mentioned directly or peripherally related to the Veteran's lungs, liver, prostate gland, or thyroid.  

There is no evidence suggesting an in-service injury related to the Veteran's four claimed disabilities.  Therefore, further analysis under 38 C.F.R. § 3.303(b) is not required.  Because the preponderance of the evidence is against a claim for direct service connection, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the Veteran's direct service connection claim is denied.

Having addressed direct service connection, the Board will now turn its analysis to presumptive service-connection under 38 C.F.R. § 3.309(d).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty, or on active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii) (2014).  "Radiation-risk activity" also includes service in a capacity which, if performed as an employee of the Department of Energy (DoE), would qualify the individual for inclusion as a member of the Special Exposure Cohort (SEC) under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act (EEOICPA)of 2000.  38 C.F.R. § 3.309(d)(3)(ii)(E) (2014).  

In this case, the Veteran has not alleged onsite participation in a test involving the atmospheric detonation of a nuclear device, nor service in Hiroshima or Nagasaki, Japan, and nothing in the Veteran's service record suggests such participation or service.  Therefore, the Veteran does not qualify under that portion of the definition of "radiation-risk activity."

The Veteran, however, has presented evidence of service at Fort Campbell at what was previously the Clarksville Modification Center, which is a location at which people can qualify as a member of the SEC.  However, under EEOICPA, only employees who worked at the Clarksville Modification Center from August 1, 1949, through December 31, 1967, qualify as SEC employees.  The Veteran reported serving at the former Clarksville Modification Center portion of Fort Campbell between February 1973, and August 1974, and therefore his service at Fort Campbell would not qualify under the DoE portion of the definition of "radiation-risk activity."  

Additionally, diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  The Veteran does not have a diagnosis and has not presented any evidence to support having a diagnosis of any of these diseases.  

Therefore, the Veteran does not qualify for presumptive service connection because he is not a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3), and because his claimed disability is not a disease presumptively service-connected for radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2).  Because the preponderance of the evidence is against a claim for presumptive service connection, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the Veteran's presumptive service connection claim is denied.

Having addressed service connection under 38 C.F.R. § 3.309(d), and direct service connection, the Board will now turn its analysis to procedurally advantaged service connection under 38 C.F.R. § 3.311.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3), and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; thyroid cancer; breast cancer; lung cancer; bone cancer; liver cancer; skin cancer; esophageal cancer; stomach cancer; kidney cancer; urinary bladder cancer; salivary gland cancer; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease; ovarian cancer; parathyroid adenoma; tumors of the brain and central nervous system; cancer of the rectum; lymphomas other than Hodgkin's disease; prostate cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) (2014). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2014).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2014).

In this case, the Veteran has highlighted his contention that the RO has not handled his claims in accordance with 38 C.F.R. § 3.311.  The Veteran, however, has misunderstood what is required under § 3.311.  Section 3.311 only comes into effect in claims in which it is established that a radiogenic disease, as defined above, is manifest after service.  In this case, the Veteran has not claimed a radiogenic disease, and the Board can find no evidence to support a diagnosis of a radiogenic disease in the Veteran's claims file.  Without a manifest radiogenic disease, a veteran cannot benefit from the special development procedures provided for in 38 C.F.R. § 3.311, and this Veteran does not have a manifest radiogenic disease.  

Therefore, the Veteran does not qualify for procedurally advantaged service connection under 38 C.F.R. § 3.311 because his claimed disabilities are not diseases entitled to the special development procedures in § 3.311(a).  Because the preponderance of the evidence is against a claim for procedurally advantaged service connection, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the Veteran's procedurally advantaged service connection claim is denied.

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for lung nodules to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for liver cysts to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for prostate gland nodules to include as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for thyroid nodules to include as a result of exposure to ionizing radiation, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


